IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00074-CV

TRAVIS MICHAEL ALLEN,
                                                            Appellant
v.

JUANITA MARIE ALLEN AND IN THE
INTEREST OF K.L.A., B.M.A., AND K.L.A.,
CHILDREN,
                                                            Appellees



                              From the County Court
                             Somervell County, Texas
                               Trial Court No. 01613


                          MEMORANDUM OPINION


      Travis Michael Allen appealed the issuance of a protective order against him

which was rendered on March 3, 2016. Allen has now filed a motion to dismiss his

appeal, asserting that he never intended to pursue the matter in an appellate court.
        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (Waco) LOC. R. 5; TEX. GOV'T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we find the rule is not applicable and

order the Clerk to write off all unpaid filing fees in this case and to waive the payment

and collection thereof. See Tex. R. App. P. 2.

        Accordingly, the motion is granted, and this appeal is dismissed. See TEX. R. APP.

P. 42.1(a).




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 19, 2016
[CV06]




Allen v. Allen                                                                       Page 2